Exhibit 4.2 APPOINTMENT, ASSIGNMENT AND ASSUMPTION AGREEMENT This APPOINTMENT, ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”), dated as of the 28th day of November, 2008, is by and between CARMAX, INC., a Virginia corporation (the “Assignor”), and American Stock Transfer & Trust Company, LLC, a New York banking corporation (the “Assignee”). W I T N E S S E T H : WHEREAS, Assignor and WELLS FARGO BANK MINNESOTA, N.A., a national banking association (“Wells Fargo”), have entered into that certain Rights Agreement, dated as of May 21, 2002 (the “Assigned Agreement”); and WHEREAS, Assignor desires to remove Wells Fargo as Rights Agent and appoint Assignee as a successor Rights Agentpursuant to Section 21 of the Assigned Agreement, and Assignee desires to accept such appointment. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the Assignor and the Assignee agree as follows: 1.Appointment.Pursuant to Section 21 of the Assigned Agreement, Assignor hereby appoints and Assignee hereby accepts such appointment as a successor Rights Agent pursuant to the
